Citation Nr: 0312537	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lung disability, to 
include emphysema and chronic obstructive pulmonary disease, 
claimed as due to the use of tobacco.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, and from January 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 1997 rating actions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied service 
connection for pulmonary disability, to include emphysema.  
The veteran has perfected a timely appeal of these 
determinations to the Board.

When this matter was previously before the Board in December 
2000, it was remanded for further development and 
adjudication.  Thereafter, in a January 2003 rating decision, 
the RO established service connection for nicotine dependence 
and assigned an initial noncompensable evaluation, effective 
October 25, 1993.  Since that time, the veteran has not 
initiated an appeal regarding either the effective date of 
the award of service connection or evaluation assigned, and 
thus no claim for VA compensation for his nicotine dependence 
is before the Board.  See Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for nicotine dependence, 
effective October 25, 1993.

3.  The veteran has emphysema and COPD (chronic obstructive 
pulmonary disease), which are related to his service-
connected nicotine dependence.




CONCLUSION OF LAW

The veteran's emphysema and COPD are proximately due to or 
the result of his service-connected nicotine dependence.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2002); VAOPGCPREC 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for pulmonary 
disability and that the requirements of the VCAA have in 
effect been satisfied.

In October 2002, a VA examiner reviewed the veteran's records 
to determine whether his pulmonary disabilities, which have 
been diagnosed as emphysema and COPD, are related to service 
or whether they are secondary to nicotine dependence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In the December 2000 
remand and in a February 2002 RO letter, VA has notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  By 
way of the aforementioned documents, VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the Board's favorable 
decision and the extensive record on appeal, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Background and Analysis

The veteran essentially maintains that service connection is 
warranted for pulmonary disability because he has emphysema 
and COPD due to smoking, which began during service.

The Board has reviewed the pertinent evidence of record.  
Because the RO has established service connection for 
nicotine dependence and the evidence shows the veteran began 
smoking cigarettes during service and has repeatedly been 
diagnosed as having emphysema and COPD, the Board will 
confine its discussion to the evidence that relates to 
whether his pulmonary conditions are related to his service-
connected nicotine dependence.  See Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, with regard to claims based on tobacco use, in 
February 1993, VA's General Counsel held that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use during service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In addition, 
service connection may be established for disability due to 
tobacco use if the evidence shows that the veteran incurred a 
nicotine dependence in service.  See VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (1997).  

In addition, recently enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2002).  The statute and its 
implementing regulation, however, apply only to claims filed 
after June 9, 1998; the veteran filed this claim in October 
1993.  In this regard, the Board notes that where, as here 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because 
the veteran's claims were filed in January 1998, the Board 
will consider the law as it existed prior to June 9, 1998.

As noted in the December 2000 remand, in his November 1997 
statement, the veteran's former treating physician, Dr. 
William D. Sullivan, opined that the veteran's pulmonary 
impairment was "secondary to tobacco use."  Further, 
consistent with the Board's remand instructions, in October 
2002, a VA examiner reviewed his records and diagnosed him as 
having nicotine dependence that began in service.  In 
addition, that examiner commented that the veteran's 
emphysema and COPD were secondary to his nicotine dependence.

Based on the opinions contained in the October 2002 VA 
examination report, in a January 2003 rating decision, the RO 
established service connection for nicotine dependence, 
effective October 25, 1993.  In light of Dr. Sullivan's 
November 1997 opinion, the assessments of the October 2002 VA 
examiner, the RO's January 1993 grant of service connection 
for nicotine dependence, and in the absence of any 
contradictory medical opinion, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
secondary service connection for emphysema and COPD.


ORDER

Service connection for emphysema and COPD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

